Title: From John Adams to Mr. Hardy, 6 August 1789
From: Adams, John
To: Hardy, Mr.



Sir
Richmond hill Augt 6 1789

In 1779 at Bilbau I was solicited for relief by a number of American seamen who had been captured by the English and turned adrift in Portugal. These wandered to Spain with much difficulty and in great distress. I had no means of supplying them: but Mr. Gordoqui very generously offered to assist them upon my advice. The article in his account, ought to be allowed him with interest and thanks. I only regret, that the multiplicity of other cares, prevented me from doing justice to my own feelings as well as to the honor of this Country by remitting the money to Bilbau from Holland, where I had money of the public in my hands. I am &c.
John Adams